Citation Nr: 0736755	
Decision Date: 11/23/07    Archive Date: 12/06/07

DOCKET NO.  04-36 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for residuals of 
stroke. 
 
2.  Entitlement to an increased rating for hypertension, 
currently evaluated as 10 percent disabling. 
 
3.  Entitlement to an initial rating in excess of 10 percent 
for post operative coronary artery disease. 
 
4.  Entitlement to a total rating based on unemployability 
due to service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from October 1986 to 
October 1988.  

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from rating decisions 
of the VA Regional Office in Wichita, Kansas that granted 
service connection for coronary artery disease, but denied 
more than a 10 percent disability evaluation in this regard.  
The rating determinations also denied service connection for 
residuals of stroke, a rating in excess of 10 percent for 
hypertension, and a total rating based on unemployability due 
to service-connected disability.  

As the veteran is appealing the initial disability rating 
assignment for the service-connected coronary artery disease, 
the issue has been framed as listed on the title page of this 
decision. See Fenderson v. West, 12 Vet. App. 119, 125- 126 
(1999).

Following review of the record, the appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

Review of the record discloses that the veteran has not been 
provided notice of the Veterans Claims Assistance Act (VCAA) 
of 2000, Pub. L. No.106-475, 114 Stat.2096 (2000) with 
respect to the issues of entitlement to service connection 
for residuals of stroke and an initial rating in excess of 10 
percent for coronary artery disease.  The VCAA and its 
implementing regulations require that VA provide specific 
notice to claimants regarding information needed to complete 
an application for benefits, as well as specific notice 
regarding information or evidence required to substantiate a 
claim. See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The veteran must therefore be given the required 
notice with respect to these issues on appeal.  Accordingly, 
the case must be remanded in order to comply with the 
statutory requirements of the VCAA.

Additionally, the Board notes that veteran appears to receive 
regular VA outpatient follow-up for cardiac disability.  
Treatment records dating through November 2003 have been 
associated with the claims file.  The claims folder thus 
indicates that relevant evidence in support of the veteran's 
claims may exist or could be obtained from a VA facility. See 
Epps v. Brown, 9 Vet. App. 341 (1996); Robinette v. Brown, 8 
Vet. App. 69 (1995); Bell v. Derwinski, 2 Vet. App. 611 
(1992).  Therefore, pertinent outpatient treatment records 
dating from December 2003 should be requested and associated 
with the claims folder.

Finally, in the substantive appeal received in October 2004, 
the veteran asserts that the symptoms associated with 
hypertension and coronary artery disease are of increased 
severity than reflected by currently assigned disability 
ratings.  The record reflects that the appellant was most 
recently afforded a VA examination for compensation and 
pension purposes in May 2004.  The United States Court of 
Appeals for Veterans Claims (Court) has held that when a 
veteran alleges that his service-connected disability has 
worsened since the last examination, a new examination may be 
required to evaluate the current degree of impairment.  This 
is particularly indicated if there is no additional medical 
evidence which addresses the level of impairment of the 
disability since the previous examination. See Snuffer v. 
Gober, 10 Vet. App. 400, 403 (1997) (a veteran is entitled to 
a new examination after a two-year period between the last VA 
examination and the veteran's contention that the pertinent 
disability had increased in severity).  The Board observes 
that as of this writing, it has been three and a half years 
since the veteran was last examined for compensation 
purposes, and there is no interim clinical evidence showing 
the status of the service-connected hypertension and coronary 
artery disease.  Under the circumstances, the Board is of the 
opinion that a current VA cardiovascular examination should 
be scheduled.

Accordingly, this case is REMANDED for the following actions:

1.  The RO must review the claims 
file and ensure that all 
notification and development 
actions required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 
2002 & Supp. 2007), the 
implementing regulations found at 
38 C.F.R. § 3.159 (2007), and any 
other legal precedent are fully 
complied with and satisfied with 
respect to the issues on appeal.  
See Quartuccio v. Principi, 16 
Vet. App. 183 (2002); see also 
Charles v. Principi, 16 Vet. App. 
370, 373-374 (2002).  

2.  All pertinent VA clinical 
records dating from December 2003 
should be retrieved and associated 
with the claims folder.  

3.  The veteran should be afforded 
a special cardiovascular 
examination to evaluate current 
hypertension and cardiac status.  
The claims folder and a copy of 
this remand should be made 
available to the examiner for 
review in conjunction with the 
examination, and the examiner 
should acknowledge such review in 
the examination report.  All 
clinical findings should be 
outlined in detail and all 
indicated tests should be 
conducted.  The examiner should 
state whether the veteran's 
hypertension history is productive 
of: (a) diastolic pressure of 
predominantly 100 or more, or 
systolic pressure of 160 or more, 
or whether there is a history of 
diastolic pressure of 
predominantly 100 or more 
requiring continuous medication 
for control; (b) whether diastolic 
pressure is predominantly 110 or 
more, or systolic pressure is 
predominantly 200 or more; (c) or 
if diastolic pressure is 
predominantly 120 or more; or (d) 
diastolic pressure is 
predominantly 130 or more.

With respect to coronary artery 
disease, the examiner should be 
requested to provide the following 
findings: a) the veteran's 
workload capacity expressed in 
terms of METS as measured by 
exercise testing; b) if exercise 
testing cannot be done for medical 
reasons, provide an estimation of 
the level of activity express in 
METs supported by specific 
examples, such as slow stair 
climbing or shoveling snow, that 
results in dyspnea, fatigue, 
angina, dizziness or syncope; c) 
the veteran's left ventricular 
ejection fraction; and d) whether 
there is evidence of hypertrophy 
or dilatation on 
electrocardiogram, echocardiogram, 
or X-ray examination.

The examiner is also requested to 
provide an opinion as to whether 
the veteran has any current 
residuals of stroke related to 
cardiovascular disease or 
treatment therefor.  

4.  The veteran must be given 
adequate notice of the 
examination, to include advising 
him of the consequences of failure 
to report under 38 C.F.R. § 3.655 
(2006). If he fails to appear for 
the examination, this fact should 
be noted in the file and a copy of 
the examination notification 
should be associated with the 
claims folder.

5.  The RO should ensure that the 
medical report requested above 
complies with this remand, 
especially with respect to the 
instructions to provide the 
requisite findings and opinion.  
If the report is insufficient, or 
if any requested action is not 
taken or is deficient, it should 
be returned to the examiner for 
corrective action. See Stegall v. 
West, 11 Vet. App. 268 (1998).

6.  After taking any further 
development deemed appropriate, 
the RO should re-adjudicate the 
issues on appeal, to include a 
total rating based on 
unemployability due to service-
connected disability.  If the 
benefits are not granted, the 
appellant and his representative 
should be provided a supplemental 
statement of the case and afforded 
an opportunity to respond before 
the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

